Mr. Chief Justice Quiñones,
after making the above statement of facts, delivered the opinion of the court as follows:
*101The findings of fact contained in the judgment appealed from are accepted. It appears from the certified copy of the record of the conciliatory proceedings had before the municipal judge of'Sabana Grande, between the plaintiff Julio Ortiz, and his wife, Rosa Rodriguez, nine days prior to the filing of the suit for the purpose of securing the wife’s acquiescence in the divorce prayed for by plaintiff on the ground of adultery, that she signified her consent to the granting of said divorce on the ground alleged, against which she had no objection to make.
At the trial plaintiff’s witnesses, Enrique Figueroa and Juan Irizarri, both of age'and residents of the town of Lajas, testified that they knew the parties, Julio Ortiz, and Rosa Rodríguez, and that the cause of their separation had been her infidelity, she having eloped with another man and gone to live with him as his mistress in the town of Sabana-Grande; the former of said witnesses adding in reply to a question put by the court, that the couple were married in Cabo-Rojo and after the wedding had moved to Santo Domingo, from which Island they had returned to Porto Rico and had gone to live in the town of Lajas; that from the latter place she had run away with one Yietorio Ortiz to the town of Sabana Grande where she then lived, and that he knew of the adultery because he had seen her in company with Victorio Ortiz, and the latter witness declared that he had seen them talking together, for which reason he said they were living in adultery, and that he had known the married couple some seven or eight years, having made their acquaintance in Santo Domingo.
The statements of the two witnesses, Enrique Figueroa and Juan Irizarry, both of age and without legal disqualification, which agree as to their knowledge of the wife’s infidelity, for having abandoned her husband’s house and gone to live publicly in adultery with another man in a town not her husband’s place of residence, which statements are confirmed by the wife’s acquiescence in the prayer for *103divorce, both at the proceedings to avoid litigation and in her written answer to the complaint, constitute sufficient evidence of the adultery charged by the husband against the wife, according to-the rules of sound judgment, for, aside from the gravity of the charge,' which the wife in all likelihood would have repudiated had it not been absolutely true, there is no other reason even to suspect the existence of a fraudulent agreement between husband and wife for the purpose of securing the divorce.
Under article 164 of the revised Civil Code, adultery on the part of either of the parties to the marriage is sufficient cause for divorce with all the attending consequences provided for by said Code.
In view of articles 163, 164, 165, 173, 175, 1343 and 1344 thereof, we adjudge that we should reverse, and do reverse, the judgment appealed from, and declare that the action for divorce prosecuted by Julio Ortiz against his wife Rosa Rodriguez is well founded and consequently the matrimonial bonds existing between both spouses are dissolved, the children had during the marriage to continue under the custody and paternal authority of the plaintiff, Julio Ortiz, and the division of all property and effects between the parties to the marriage being decreed to take effect in the proper manner; without special imposition of costs.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of . this case.